STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF     LOUISIANA                                                                     NO.       2022    KW     0217

VERSUS


JAMES       GRAYER                                                                                     JUNE       24,     2022




In    Re:           State           of     Louisiana,            applying       for        supervisory                  writs,

                    19th           Judicial            District        Court,        Parish           of     East        Baton
                    Rouge,          No.     10- 93- 0453.




BEFORE:             WHIPPLE,             C. J.,        GUIDRY    AND   WOLFE,        JJ.


        WRIT        NOT        CONSIDERED.                 The        State     of     Louisiana              failed        to

comply with Uniform Rules   of  Louisiana  Courts                                                of    Appeal,           Rules
4- 2 and 4- 3, by failing to  timely  request a                                             return           date.         See
Tower       Credit,            Inc.         v.     Bradley,           2015- 1164 (         La.        App.        lst     Cir.
4/   15/ 16),           194        So. 3d        62,     65.          Supplementation                  of    this         writ

application                 and/    or     an      application           for    rehearing                  will     not     be
considered.                   See        Uniform        Rules     of    Louisiana           Courts           of    Appeal,

Rules       2- 18. 7 &         4-   9.


                                                                VGW

                                                                JMG
                                                                EW




COURT       OF     APPEAL,          FIRST        CIRCUIT
             1",




        DEPUT
                    1   C   2 ER
                                     11
                                     OF ' -COURT
                    FOR       THE    COURT